Exhibit 21.1 List of Subsidiaries Subsidiaries Jurisdiction or State of Incorporation Names Under Which Subsidiary Does Business (1) Pinnacle Bank (2) Tennessee PFP Title Company (3) Tennessee Pinnacle Community Development Corporation (3) Tennessee PNFP Statutory Trust I (4) Connecticut PNFP Statutory Trust II (4) Delaware PNFP Statutory Trust III (4) Connecticut PNFP Statutory Trust IV (4) Delaware PNFP Holdings, Inc. (5) Nevada PNFP Properties, Inc. (6) Maryland Pinnacle Advisory Services, Inc. (7) Tennessee Pinnacle Credit Enhancement Holdings, Inc. (7) Tennessee Pinnacle Rutherford Real Estate, Inc. (3) Tennessee Pinnacle Nashville Real Estate, Inc. (3) Tennessee Pinnacle Rutherford Towers, Inc.(3) Tennessee Pinnacle Service Company, Inc.(3) Tennessee PNFP Insurance, Inc.(7) Nevada Miller & Loughry, Inc.(2) Tennessee Miller Loughry Beach PNB Holding Co. 1, Inc. (3) Tennessee PNB Holding Co. 2, Inc. (3) Tennessee 1. Unless otherwise noted, each Subsidiary only does business under its legal name as set forth under the heading “Subsidiaries.” 2. Pinnacle Bank is organized under the laws of the State of Tennessee. 3. PFP Title Company, Pinnacle Community Development Corporation, Pinnacle Rutherford Real Estate, Inc., Pinnacle Nashville Real Estate, Inc., Pinnacle Rutherford Towers, Inc., Pinnacle Service Company, Inc., Miller & Loughry, Inc., PNB Holding Co. 1, Inc. and PNB Holding Co. 2, Inc. are wholly-owned subsidiaries of Pinnacle Bank. 4. PNFP Statutory Trust I, PNFP Statutory Trust II, PNFP Statutory Trust III and Statutory Trust IV are statutory business trusts which were established to issue capital trust preferred securities. 5. PNFP Holdings, Inc. is a wholly-owned subsidiary of PFP Title Company. 6. PNFP Properties, Inc. is a wholly-owned subsidiary of PNFP Holdings, Inc. 7. Pinnacle Advisory Services, Inc., Pinnacle Credit Enhancement Holdings, Inc. and PNFP Insurance, Inc. are wholly owned subsidiaries of Pinnacle Financial Partners, Inc.
